    8:10-cv-00187-JFB-CRZ Doc # 890 Filed: 12/05/18 Page 1 of 4 - Page ID # 35811



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEBRASKA
______________________________________
                                       )
EXMARK MANUFACTURING CO., INC.,        )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )
                                       ) Civ. Action No. 8:10-cv-00187-JFB-CRZ
BRIGGS & STRATTON CORP.                )
                                       )
            Defendant.                 )
______________________________________ )

       REPLY BRIEF IN SUPPORT OF EXMARK’S MOTION IN LIMINE NO. 5: TO
         EXCLUDE EVIDENCE AND ARGUMENT REGARDING CERTAIN OF
                   DEFENDANT’S SUPPLEMENTAL EXHIBITS

         In its opposition to Exmark’s Motion In Limine No. 5, Briggs argues that its three sets of

newly produced photographs, listed as supplemental exhibit numbers 2322, 2323, and 2324,

should not be excluded because the parties agreed to allow five supplemental exhibits to be

added to each parties’ exhibit list without a showing of good cause. (Dkt. 888.) That agreement

absolutely did not reopen fact discovery; it was meant to allow the parties to add a few exhibits

to their respective exhibit lists, given the reality that exhibit lists were being submitted 2 months

before trial. As explained in Exmark’s brief in support of its Motion In Limine No. 5, Briggs’

exhibits 2322, 2323, and 2324 were produced well after the close of fact discovery in this case.

(See Dkt. 865 at 1.) Exmark has no information regarding what these decks are, how they came

to look the way they do, or any context for what they show. Briggs has not provided any further

clarification in its opposition brief, other than to argue that the uncertainty created by its newly

produced photos are part of the inherent nature of trial. (See Dkt. 888 at 4.) The parties’

agreement to allow a few documents to be added to their respective exhibit lists was not a free




                                                  1 
 
    8:10-cv-00187-JFB-CRZ Doc # 890 Filed: 12/05/18 Page 2 of 4 - Page ID # 35812



pass to surprise Exmark with substantive discovery right before trial. Frankly, Exmark is

surprised Briggs would even make such an argument.

         Additionally, Briggs tries to draw equivalency between its newly produced photographs

(Exhibits 2322, 2323, and 2324), and two mowing videos Exmark added to its list. (Id. at 3-4.)

But as explained in Exmark’s opening brief, Exmark’s videos are for demonstrative purposes.

(Dkt. 865 at 2.) Exmark wanted to be able to show an Exmark mower mowing (just like Briggs

demonstrated a Ferris mower to the jury in 2015), but Exmark suspects that such a demonstration

cannot likely be made live during trial in the middle of December when snow is likely to be on

the ground and there is no grass to mow. On the other hand, Briggs’ supplemental exhibits 2322,

2323, and 2324 appear to be for the purpose of making some substantive point of comparison at

trial. There is no justifiable reason to allow Briggs to introduce this newly produced evidence.

Exmark would be significantly and unfairly prejudiced by such late produced evidence and

argument at trial.




                                                2 
 
    8:10-cv-00187-JFB-CRZ Doc # 890 Filed: 12/05/18 Page 3 of 4 - Page ID # 35813



                                        EXMARK MANUFACTURING CO., INC.

                                        By its attorneys,


Dated: December 5, 2018                 s/ Joseph W. Winkels
                                        J. Derek Vandenburgh (admitted pro hac vice)
                                        Joseph W. Winkels (admitted pro hac vice)
                                        Alexander S. Rinn (admitted pro hac vice)
                                        CARLSON, CASPERS, VANDENBURGH &
                                            LINDQUIST, P.A.
                                        225 South Sixth Street, Suite 4200
                                        Minneapolis, MN 55402
                                        Phone: 612-436-9600
                                        Fax: 612-436-9605
                                        dvandenburgh@carlsoncaspers.com
                                        jwinkels@carlsoncaspers.com
                                        arinn@carlsoncaspers.com

                                        Jill Robb Ackerman (No. 17623)
                                        BAIRD HOLM LLP
                                        1500 Woodmen Tower
                                        1700 Farnam Street
                                        Omaha, NE 68102-2068
                                        Phone: 402-636-8263
                                        Fax: 402-344-0588
                                        jrackerman@bairdholm.com
 
                            




                                          3 
 
    8:10-cv-00187-JFB-CRZ Doc # 890 Filed: 12/05/18 Page 4 of 4 - Page ID # 35814



                                  CERTIFICATE OF SERVICE

         I certify that on December 5, 2018, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record, including:


               J. Derek Vandenburgh                 Marc A. Cohn

               Joseph W. Winkels                    Matthew M. Wolf

               Alexander S. Rinn                       William Louden

               Jill R. Ackerman                     John P. Passarelli

               Amy De Witt                          Carol A. Svolos




                                               s/ Joseph W. Winkels
                                               J. Derek Vandenburgh (admitted pro hac vice)
                                               Joseph W. Winkels (admitted pro hac vice)
                                               Alexander S. Rinn (admitted pro hac vice)
                                               CARLSON, CASPERS, VANDENBURGH &
                                                   LINDQUIST, P.A.
                                               225 South Sixth Street, Suite 4200
                                               Minneapolis, MN 55402
                                               Phone: 612-436-9600
                                               Fax: 612-436-9605
                                               dvandenburgh@carlsoncaspers.com
                                               jwinkels@carlsoncaspers.com
                                               arinn@carlsoncaspers.com




                                                  4 
 
